In the Supreme Court of Georgia



                                     Decided:     October 5, 2015


   S15Y1812, S15Y1813, S15Y1814. IN THE MATTER OF JIN CHOI.

      PER CURIAM.

      These disciplinary matters are before the Court on the Report and

Recommendation of the special master, Thomas Scott Clegg, recommending

that the Court accept the petition for voluntary surrender of license filed by Jin

Choi (State Bar No. 124972).

      Choi, who became a member of the Bar in 1984, admits that he failed to

properly manage substantial funds entrusted to him in a fiduciary capacity in

three different matters, two of which involved business ventures and one of

which involved his law practice. He acknowledges that by his actions he has

violated Bar Rule 1.15 (I, II), of the Georgia Rules of Professional Conduct

found in Bar Rule 4-102 (d), the maximum sanction for which is disbarment.

The State Bar recommends that the Court accept the petition, noting that Choi

previously received an Investigative Panel reprimand on May 21, 2010 for his

violations of Rules 1.4, 1.16, 5.4, and 7.3, in connection with the representation
of a client.

      Prior to the filing of the petition for voluntary surrender, the special

master had conducted a hearing and issued a detailed report and

recommendation, urging that Choi be disbarred in connection with two of the

matters.       Following submission of the petition for voluntary surrender

addressing all three matters, the special master recommends that the Court

accept the petition.

      We have reviewed the records and agree to accept Choi’s petition for

voluntary surrender of his license, which is tantamount to disbarment. See Bar

Rule 4-110 (f). It is hereby ordered that the name of Jin Choi be removed from

the rolls of persons authorized to practice law in the State of Georgia. Choi is

reminded of his duties pursuant to Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.




                                       2